
	
		II
		112th CONGRESS
		1st Session
		S. 673
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the conveyance of the decommissioned Coast
		  Guard Cutter STORIS.
	
	
		1.Conveyance of decommissioned
			 Coast Guard Cutter STORIS
			(a)In
			 generalThe Commandant of the Coast Guard shall convey, without
			 consideration, all right, title, and interest of the United States in and to
			 the decommissioned Coast Guard Cutter STORIS to the Storis Museum, a nonprofit
			 entity of Juneau, Alaska, if the Storis Museum agrees—
				(1)to use the vessel
			 as a historic memorial and to make the Coast Guard Cutter STORIS available to
			 the public as a museum and to work cooperatively with other museums to provide
			 education and memorialize the maritime heritage of the vessel and other
			 maritime activities in Alaska, the Pacific Northwest, the Arctic Ocean, and
			 adjacent oceans and seas;
				(2)not to use the
			 vessel for commercial transportation purposes;
				(3)to make the
			 vessel available to the United States Government if needed for use by the
			 Commandant in time of war or a national emergency or based on the critical
			 needs of the Coast Guard;
				(4)to hold the
			 Government harmless for any claims arising from exposure to hazardous
			 materials, including asbestos and polychlorinated biphenyls (PCBs), except for
			 claims arising from the use of the vessel by the Government;
				(5)to bear all costs
			 of transportation and delivery of the vessel;
				(6)to bear all costs
			 of vessel disposal in accordance with Federal law when the vessel is no longer
			 used as a museum; and
				(7)to any other
			 conditions the Commandant considers appropriate.
				(b)Maintenance and
			 delivery of vessel
				(1)MaintenanceBefore
			 conveyance of the Coast Guard Cutter STORIS under this section, the Commandant
			 shall make, to the extent practical and subject to other Coast Guard mission
			 requirements, every effort to maintain the integrity of the vessel and its
			 equipment until the time of delivery.
				(2)Treatment of
			 conveyanceThe conveyance of the Coast Guard Cutter STORIS under
			 this section shall not be considered a distribution in commerce for purposes of
			 section 6(e) of the Toxic Substances Control Act (15 U.S.C. 2605(e)).
				(c)Other excess
			 equipmentThe Commandant may convey to the recipient of the Coast
			 Guard Cutter STORIS under this section any excess equipment or parts from other
			 decommissioned Coast Guard vessels for use to enhance the vessel's operability
			 and function for purposes of a public museum and historical display.
			
